Citation Nr: 0308675	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO, which denied claims of service connection for right and 
left ear hearing loss and tinnitus.  The Board remanded the 
appeal in January 2001 for development which was completed in 
October 2002.  A rating decision dated in February 2003 
granted the claims of service connection for right ear 
hearing loss and tinnitus, and denied the claim of service 
connection for a left ear hearing loss.  The veteran was 
given notice of these actions allowing service connection, 
from which he expressed no disagreement.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  The veteran is shown to have left ear hearing acuity 
which is within normal limited on both VA and private 
audiologic examination.  


CONCLUSION OF LAW

A left ear hearing loss was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the remaining 
issue on appeal.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001), 38 C.F.R. § 3.159 (VCAA).  
With regard to the claim, the veteran was provided an 
adequate VA examination in October 2002.  Additionally, all 
identified VA and private treatment records pertinent to the 
appeal have been obtained.  Accordingly, the Board finds that 
VA has met its duty to assist.  

VA has also met VCAA's notice requirements: the June 1999 
statement of the case (SOC) and January 2000 and February 
2003 supplemental statements of the case (SSOC's) explain why 
the evidence submitted to date does not support the claim on 
appeal.  Additionally, the veteran was provided an 
opportunity for a personal hearing, either at the RO or 
before the Board, but he indicated that he did not want any 
hearing.  The salient point is that the veteran, who is 
represented on appeal, was afforded every opportunity to 
provide his sworn testimony and to submit evidence to 
substantiate his claim on appeal.  The Board Remand of 
January 2001 included notice of VCAA.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran was advised of what he needed to do to 
support his claims, and what VA would do in response.  That 
is, the veteran was advised of what sort of evidence was 
needed to prove his left ear service connection claim, he was 
advised of what evidence or information he needed to submit 
to VA, and he was advised of what evidence VA was to obtain 
on its own, or in response to information provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative have not 
indicated that there are any records not already on file at 
VA which would show diagnosis of left ear hearing loss for VA 
purposes under applicable regulation.  Thus, it is reasonable 
for the Board to conclude that VA has met both the duty to 
assist and notice provisions of VCAA; further development 
would serve no useful purpose.  

II.  Service Connection for Left Ear Hearing Loss 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999). Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required. This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury-or in-service acoustic 
trauma-is not enough: There must be a current chronic 
disability resulting from that injury or noise exposure.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  In any event, a 
current disability must be shown.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). Where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102.

The Board has thoroughly reviewed the evidence of record, 
including the veteran's contentions, and finds that there is 
no medical evidence in favor of the veteran's claim for 
service connection for left ear hearing loss.  That is, while 
some of the post-service medical records include general 
references to bilateral hearing loss, there is no post-
service evidence of a demonstrated left ear hearing loss or 
left ear hearing disability on actual audiologic testing.  
That is, no audiometric testing conducted on the veteran 
shows a current left ear hearing loss disability under VA 
regulation.  Specifically, private treatment records of L. N. 
Smith, M.D., dated from 1992 to 1997, and VA audiological 
testing of October 2002 show normal left ear hearing acuity.  
While a few records summarily make reference to "bilateral" 
hearing loss, none of these references include audiometric 
testing results indicative of left ear hearing loss under the 
above VA regulations. 

In sum, with no evidence of any current left ear hearing 
which is other than within normal limits, the preponderance 
of the evidence is against the claim, and the claim for 
service connection for left ear hearing loss must be denied.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  


ORDER

The claim of service connection for left ear hearing loss is 
denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

